Citation Nr: 1014328	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Hartford Department of Veterans Affairs (VA) Regional Office 
(RO).  In that rating decision, the RO granted the Veteran 
service connection for PTSD, and initially rated him as 50 
percent disabling, effective February 2, 2006 - the date on 
which he filed his claim for service connection.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
symptoms associated with the Veteran's PTSD throughout the 
appeal period include: impaired impulse control; restricted 
affect; disturbances in motivation and mood; concentration 
problems; intrusive thoughts, flashbacks and nightmares; 
depression; anhedonia; sleep impairment; hyperarousal, to 
include a startle response; and, difficulty establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for establishing an initial evaluation in excess 
of 50 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, the appeal arises from the initial award of 
service connection for PTSD.  Preadjudication VCAA notice was 
provided in a February 2006 letter which advised the Veteran 
of the evidence needed to establish service connection, as 
well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
A March 2006 letter also advised the Veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The claim was 
last adjudicated in a June 2007 supplemental statement of the 
case.

Nevertheless, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008).  

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, and statements 
from the Veteran and his representative in support of his 
claim for increase.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran was granted service connection in a rating 
decision, dated in November 2006, which is the basis of this 
appeal.  The Veteran contends that he is entitled to a higher 
initial disability rating for PTSD.  Such disability is rated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130 (2009).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF score of 11 to 20 indicates that there is some danger 
of hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).

Background

The Veteran was initially seen at a VA medical facility in 
December 2005 for his first psychiatric treatment for PTSD.  
At that time the Veteran denied that he was experiencing 
flashbacks, but reported frequent intrusive thoughts and 
images of his combat experiences in Vietnam.  He denied 
nightmares, and also reported avoidance of war movies, 
discussing Vietnam, guns, or news coverage of the Iraq war.  
He reported that his sleep was poor, and that he averages 
three to four hours of broken sleep a night.  He reported 
irritability and hypervigilance, as well as a foreshortened 
sense of future, impaired memory and concentration, 
depression decreased motivation, fatigue, anhedonia, 
decreased appetite, isolating behavior, and not enjoying 
things that used to provide him with pleasure.  The Veteran 
also reported that he had been married and divorced three 
times, and that he was currently in a serious relationship 
with a girlfriend for six months, though he reported 
relational problems with his current girlfriend due in part 
to her own medical problems and his irritability and numbing.  
He also reported that he was working for a printing company 
and volunteers his time teaching disabled people to ski.  The 
Veteran was diagnosed with PTSD, chronic, moderate, and was 
assigned a GAF score of 60.  A VA mental health treatment 
note from January 2006 reports much of the same 
symptomatology.

The Veteran began VA group therapy treatment, which he 
attended throughout the appeal period, as documented in the 
VA treatment records in the record through as recently as 
July 2006.  These treatment records indicated that the 
Veteran was divorced and still living with his current 
girlfriend in June 2006, at which time he was reporting 
chronic sleep impairment, anger, and depression, but at which 
time he was not shown to have any suicidal or homicidal 
ideations.  The Veteran's employment history indicated that 
he was now in construction, and previously employed at a 
printing company, and that he was still a volunteer ski 
instructor during the winter.  He was assigned a GAF score of 
55.

The Veteran underwent a VA PTSD examination in September 
2006.  At that time the Veteran reported being divorced three 
times, having nightmares of Vietnam, and avoidance of stimuli 
that reminded him of Vietnam.  The Veteran was noted as 
having mildly diminished interest in leisure activities, and 
the Veteran reported being emotionally disconnected with few 
personal friends, although he did report that he played golf 
once a week with a group of friends, and attended his VA 
group therapy sessions as well as AA meetings regularly.  The 
Veteran similarly reported that he had no significant 
difficulties with any of his supervisors or co-workers, and 
noted that he was still a volunteer ski instructor.  He 
indicated intent to move to Florida in the future to be 
closer to his mother and sister.  The Veteran was noted as 
having a restricted affect, but did not have any problems 
with his activities of daily living.  The Veteran denied any 
suicidal or homicidal ideations.  The Veteran reported sleep 
disturbances; irritability; hyperarousal; concentration 
difficulties; difficulties in crowds, particularly with 
startle response when people approach him from behind; as 
well as, depression, poor appetite, anhedonia, amotivation, 
and feelings of hopelessness.  The Veteran also reported that 
his recent one-year relationship had ended, and he noted that 
it was "probably" him and noted that his anger became a 
problem, as he became unable to handle her "verbal abuse" 
of him at times.  The Veteran denied any physical violence 
towards others in his personal relationships.

On examination, the Veteran was shown to be causally dressed 
and adequately groomed, and was pleasant and cooperative 
throughout the examination, making appropriate eye contact.  
The Veteran's mood and affect were described as 
"dysphoric."   He denied suicidal and homicidal ideations, 
and his thought process was described as logical and goal-
directed.  There were no perceptual disturbances noted upon 
examination.  While his cognition was not formally tested in 
the examination, the Veteran's judgment and insight were 
noted as being good.  The Veteran was diagnosed with PTSD and 
assigned a GAF score of 55.  

The examiner opined that the Veteran met all the symptom 
clusters for PTSD and that some of his depressive symptoms 
appeared to be somewhat interrelated with his PTSD.  The 
examiner noted that the Veteran's symptoms regarding re-
experiencing had been exacerbated by the Veteran's group 
therapy and his increased exposure to Vietnam material.  The 
examiner also noted that a number of the Veteran's 
difficulties with his interpersonal relationships over time 
are in part due to his irritability and emotional numbing.  
The examiner also noted recent vocational difficulties as 
well, which left the examiner somewhat unsure about the 
Veteran's future employment options.  The Veteran was deemed 
competent to handle his own finances.

In October 2006, however, the treatment records indicated 
that the Veteran's mother died.  He was seen at that time for 
numb feelings, rage and irritability, and was noted that when 
triggered the Veteran would "lose control."  The Veteran 
reported an increase in sleep impairment and irritability in 
December 2006, and reported similar symptoms in January 2007 
when he was assigned a GAF score of 45.  Treatment records 
from July 2006 indicate similar reported symptoms associated 
with his PTSD.

Analysis

Based on the foregoing evidence, the Board finds that an 
initial rating in excess of 50 percent for his service-
connected PTSD is not for application in this case.  
Specifically, the Board notes that the Veteran is not shown 
to have any suicidal or homicidal ideations, auditory or 
visual hallucinations or delusions, or a persistent danger to 
himself or others at all throughout the appeal period.  Nor 
is the Veteran noted has having any obsessional rituals, any 
disorientation to time, place, or person, or any significant 
memory loss.  

Furthermore, the Veteran is shown specifically to be 
adequately groomed and causally dressed in the September 2006 
VA examination, and it was noted that he had no difficulties 
performing activities of daily living.  Thus, it has not been 
shown that the Veteran neglects his personal appearance or 
hygiene.  Likewise, the Veteran's thought process was shown 
to be logical and goal-oriented, and therefore cannot be said 
to be intermittently illogical, obscure or irrelevant.

While the Veteran is shown to have some difficulty with 
interpersonal relationships and reports having few friends, 
the Board points out that the Veteran was close to his mother 
and sister, and played golf on a weekly basis with a group of 
friends.  The Veteran also was shown to interact with group 
members at both his AA meetings as well as the VA group 
therapy sessions.  Nor did the Veteran ever report or was it 
shown that the Veteran had difficulties interacting with 
coworkers or supervisors while at work, or when he was 
volunteering as a ski instructor.

The Board notes that the Veteran has been married and 
divorced three times, which may indicate that the Veteran 
does indeed have difficulties establishing and maintaining 
effective social relationships.  However, given the breadth 
of relationships and contact with people throughout the 
appeal period - whether it was in his job at the printing 
company, as a construction worker, as a ski instructor, with 
his family, with his golfing friends, or with his regular 
attendance at meetings - the Board cannot find that the 
Veteran has an inability to establish and maintain any 
relationships at all, but is more closely approximated to 
have a difficulty in establishing and maintaining effective 
work and social relationships.

The Board also notes that the Veteran has consistently 
complained of irritability and it was noted that the Veteran 
more recently would "lose control" when triggered.  While 
the Veteran specifically denied physical violence against 
others in his personal relationships in September 2006, the 
Board finds that the Veteran demonstrates symptoms of 
impaired impulse control.

However, while the Veteran demonstrates impaired impulse 
control and other symptoms that may correspond with a higher 
rating, such as a GAF score of 45, the Board finds that a 
majority of the Veteran's symptomatology associated with his 
PTSD is more closely approximate to those symptoms associated 
with a 50 percent disability rating.  The Board specifically 
finds that the symptoms demonstrated by the Veteran include: 
impaired impulse control; restricted affect; disturbances in 
motivation and mood; concentration problems; intrusive 
thoughts, flashbacks and nightmares; depression; anhedonia; 
sleep impairment; hyperarousal, to include a startle 
response; and, difficulty establishing and maintaining 
effective work and social relationships.  Accordingly, the 
Board finds that an initial evaluation in excess of 50 
percent for service-connected PTSD must be denied.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.

While the Veteran has indicated that he is unable to work as 
a result of his PTSD symptoms, as noted in his November 2006 
notice of disagreement, and the September 2006 examiner noted 
that the Veteran has some vocational difficulties as a result 
of his symptomatology and was unsure as to how it would 
effect his future employment options, the Board will note 
that the Veteran was employed throughout the appeal period - 
first at a printing company, then later as a construction 
worker.  Additionally, the Board will note that the Veteran 
applied for a total disability based on individual 
unemployability due to service-connected disabilities (TDIU) 
and was denied that benefit in a June 2007 rating decision - 
after the Veteran had already been assigned a 50 percent 
disability rating for his PTSD.  No notice of disagreement 
appears in the record within one year of that rating 
decision, and therefore that decision is final.  See 38 
C.F.R. § 20.200, 20.302(a) (2009).  Since that decision was 
not appealed and is therefore not in appropriate appellate 
status with the Board, and it contemplated the Veteran's 
symptomatology for his PTSD, the Board finds that this issue 
was already considered and rejected below, and therefore the 
Board need not remand this case.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).

The Board has also considered whether the Veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 50 percent for service-
connected PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


